DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites, “a first electrode including a first electrode layer and a first metal particle arranged at a tip portion of the first electrode layer” and then further recites, “a second electrode including a first electrode layer and a first metal particle arranged at a tip portion of the first electrode layer.” It is not physically possible to have a first electrode that includes a first electrode layer and a first metal particle while a second electrode also includes a first electrode layer and a first metal particle. Thus, one of ordinary skill in the art would not be able to define the metes and bounds of the claimed invention.
Claim 1 recites the limitation "the second metal particle" in lines 10, 15, 18, 19, and 21 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second electrode layer" in line 12 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the tip portion" in line 13 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the second electrode layer" in line 2 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the second metal particle" in lines 4 and 6 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second metal particle" in line 2 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the second metal particle" in line 2 of claim 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second metal particle" in line 3 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second electrode layer" in line 4 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second electrode layer" in line 2 of claim 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second metal particle" in line 3 of claim 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second metal particle" in line 2 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the functional molecule" in line 2 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second metal particle" in line 3 of claim 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the element" in line 4 of claim 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the terminal" in line 3 of claim 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the terminal" in line 2 of claim 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second metal particle" in line 2 of claim 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the second metal particle" in line 2 of claim 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second metal particle" in line 2 of claim 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 9, 11, 18, and 20 are rejected based on their dependency upon rejected claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817